
	
		I
		111th CONGRESS
		2d Session
		H. R. 5442
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mrs.
			 Biggert, Mr. McNerney, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Oversight and Government
			 Reform, Science and
			 Technology, Ways and
			 Means, and Transportation
			 and Infrastructure, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To establish programs to accelerate, provide incentives
		  for, and examine the challenges and opportunities associated with the
		  deployment of electric drive vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Drive Vehicle Deployment Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Deployment
			 communityThe term
			 deployment community means an area selected by the Secretary under
			 the program established under section 3(a). Such term may include one or more
			 municipalities, transportation corridors that connect municipalities, or other
			 geographic areas that the Secretary determines appropriate.
			(3)Electric drive
			 vehicleThe term electric drive vehicle means a
			 vehicle that—
				(A)(i)is—
						(I)a light-duty vehicle (as that term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) that draws motive power from a
			 battery with a capacity of at least 4 kilowatt-hours;
						(II)a heavy-duty vehicle (as that term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 8,500 pounds and less than 14,000 pounds that draws motive
			 power from a battery with a capacity of at least 10 kilowatt-hours;
						(III)a heavy-duty vehicle (as that term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 14,000 pounds but less than 33,000 pounds that draws motive
			 power from a battery with a capacity of at least 15 kilowatt-hours; or
						(IV)a heavy duty vehicle (as that term is
			 defined in section 86.1803–01 of title 40, Code of Federal Regulations, as in
			 effect as of the date of enactment of this Act) with a gross vehicle weight
			 rating greater than 33,000 pounds that draws motive power from a battery with a
			 capacity of at least 20 kilowatt-hours; and
						(ii)can
			 be recharged from an external source of electricity for motive power; or
					(B)is a motor vehicle
			 (as that term is defined in section 216 of the Clean Air Act (42 U.S.C. 7550))
			 that draws its motive power from a fuel cell (as defined in section 803 of the
			 Spark M. Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
				(4)Electric
			 utilityThe term electric utility has the meaning
			 given such term in section 3(4) of the Public Utility Regulatory Policies Act
			 of 1978 (16 U.S.C. 2602(3)).
			(5)Gross vehicle
			 weight ratingThe term gross vehicle weight rating
			 has the meaning given such term in section 216(7) of the Clean Air Act (42
			 U.S.C. 7550(7)).
			(6)MunicipalityThe
			 term municipality has the meaning given such term in section
			 302(f) of the Clean Air Act (42 U.S.C. 7602(f)).
			(7)Qualified
			 electric drive vehicle componentsThe term qualified
			 electric drive vehicle components means components the Secretary
			 determines are uniquely needed to produce electric drive vehicles.
			(8)Qualified
			 electric drive vehicle infrastructureThe term qualified electric drive
			 vehicle infrastructure means equipment and services that—
				(A)support the
			 electric refueling needs of electric drive vehicles and may be located in
			 public or private locations, including street parking, parking garages, parking
			 lots, homes, gas stations, and highway rest stops; and
				(B)serve smart grid functions, as defined in
			 section 1306(d) the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17386), that will optimize the integration of electric drive vehicles into the
			 electric grid.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Targeted electric
			 drive vehicles deployment communities program
			(a)In
			 general
				(1)EstablishmentThe Secretary shall establish a competitive
			 program to provide financial assistance to be used as described under
			 subsection (d), consistent with the goals under subsection (b), for purposes of
			 deploying electric drive vehicles in deployment communities.
				(2)Phase
			 1The Secretary shall, not
			 later than 12 months after the date of enactment of this Act, based upon
			 applications for financial assistance received pursuant to subsection (c),
			 select 5 deployment communities for the first phase of the program established
			 under paragraph (1).
				(b)GoalsThe goals of the program established under
			 subsection (a)(1) shall be—
				(1)to facilitate the
			 rapid near-term deployment of electric drive vehicles in deployment
			 communities, deploying at least 700,000 electric drive vehicles total in
			 deployment communities not later than 6 years after the date of enactment of
			 this Act;
				(2)to demonstrate the
			 viability of a vehicle-based transportation system that reduces dependence on
			 petroleum-based fuel and contributes to reducing emissions of carbon
			 dioxide;
				(3)to facilitate the
			 integration of advanced vehicle technologies into deployment communities while
			 optimizing electric grid system performance and reliability;
				(4)to demonstrate the
			 potential—
					(A)benefits of
			 coordinated investments in vehicle electrification and infrastructure on
			 personal mobility; and
					(B)reduction of
			 emissions of greenhouse gases and criteria air pollutants from vehicle
			 electrification and infrastructure;
					(5)to demonstrate protocols and standards that
			 facilitate vehicle integration into the electric grid, including demonstration
			 of the use of qualified electric drive vehicle infrastructure;
				(6)to increase understanding of the primary
			 regional differences and varying regulatory environments that impact electric
			 drive vehicle market penetration and establish best practices for addressing
			 deployment barriers to electric drive vehicles; and
				(7)to increase
			 understanding of consumers’ vehicle charging and other electric drive vehicle
			 infrastructure needs and establish best practices to meet such needs.
				(c)ApplicationsAny State, Indian tribe, or local
			 government (or group of State, Indian tribe, or local governments) may apply to
			 the Secretary for financial assistance to be used as described in subsection
			 (d) in deployment communities. Such applications may be jointly sponsored by
			 electric utilities, automobile manufacturers, technology providers, car sharing
			 companies or organizations, third party electric drive vehicle service
			 providers, or other persons or entities.
			(d)Use of
			 FundsPursuant to applications received under subsection (c), the
			 Secretary may make financial assistance under the program established under
			 subsection (a) available to any applicant or joint sponsor of the application
			 to be used for any of the following:
				(1)Assisting persons
			 located in the deployment community, consistent with subsections (g) and
			 (h).
				(2)Supporting the use
			 of electric drive vehicles by funding projects for any of the following:
					(A)Planning and
			 deployment of qualified electric drive vehicle infrastructure.
					(B)Updating building
			 codes, inspections related to the installation of electric drive vehicle
			 charging infrastructure, and updating zoning for such infrastructure.
					(C)Converting
			 government fleets to electric drive vehicles.
					(e)Program
			 requirementsThe Secretary, in consultation with the
			 Administrator and the Secretary of Transportation, shall, not later than 6
			 months after the date of enactment of this Act, determine the requirements for
			 the program established under subsection (a), including the following:
				(1)Criteria for
			 evaluating applications submitted under subsection (c), consistent with
			 subsection (f), including the anticipated ability of applicants to promote
			 deployment and market penetration of electric drive vehicles.
				(2)Data regarding deployment communities, and
			 the electric drive vehicles and qualified electric drive vehicle infrastructure
			 in such deployment communities, required for collection, analysis, and
			 evaluation of the challenges and opportunities associated with the widespread
			 deployment of electric drive vehicles.
				(3)Metrics of success
			 for deployment communities.
				(4)Reporting
			 requirements for entities that receive financial assistance under this section,
			 including a comprehensive set of performance data characterizing the results of
			 the program in the deployment community.
				(f)Criteria for
			 evaluating applicationsThe Secretary shall require that
			 applications under subsection (c) include the following:
				(1)A
			 plan to promote, market, and support the deployment of electric drive vehicles
			 in a deployment community, through the deployment of consumer vehicles, and, as
			 appropriate, private or public fleets.
				(2)The role of each stakeholder participating
			 in the deployment of electric drive vehicles in the deployment community, and
			 an indication of how the financial assistance applied for will be used in the
			 deployment community.
				(3)The number of
			 electric drive vehicles projected to be deployed in the deployment community
			 during the first phase of the program established under subsection (a).
				(4)A
			 strategy for developing program participation among residents of the deployment
			 community and a plan that demonstrates high likelihood that the deployment
			 community will procure and deploy the projected number of electric drive
			 vehicles.
				(5)A
			 deployment and financing plan for publicly available electric drive vehicle
			 charging infrastructure that includes a policy on cost sharing, methodology for
			 determining the number and placement of such infrastructure, and ensures use of
			 open, non-proprietary standards that maximize interoperability with Smart Grid
			 technologies.
				(6)Verification that building codes within the
			 proposed deployment community appropriately accommodate electric drive vehicle
			 charging infrastructure for new construction and major upgrades or evidence of
			 a clear plan to update such codes before or during the period of financial
			 assistance.
				(7)Verification that zoning, parking rules,
			 or other local ordinances have been updated or will be updated as necessary to
			 facilitate the installation of publicly available electric drive vehicle
			 charging infrastructure, where appropriate.
				(8)Mechanisms to
			 increase individual consumer benefits consistent with subsection (h).
				(9)The extent to
			 which electric utilities in the deployment community have or plan to update
			 policies—
					(A)that—
						(i)reflect rate
			 structures that benefit consumers who charge electric drive vehicles off-peak;
			 or
						(ii)with respect to
			 any deployment community with a competitive retail regulatory regime, will make
			 electric drive vehicle charging services available to consumers;
						(B)that take into account potential impacts to
			 the local electric distribution system or the electric grid from the
			 incremental electric energy used to charge electric drive vehicles;
					(C)that utilize information technologies to
			 minimize effects of charging electric drive vehicles on the local electric
			 distribution system or electric grid;
					(D)that relate to Smart Grid technologies for
			 electric drive vehicle charging purposes, including those that allow 2-way
			 communication of electric energy movement (to prepare for vehicle-to-grid
			 applications); and
					(E)encourage electric energy conservation and
			 reduction in peak demand by making consumer electric energy or charging service
			 price and usage information available to consumers.
					(g)PriorityThe
			 Secretary shall give preference to applications for financial assistance under
			 subsection (c) that—
				(1)are jointly
			 sponsored by entities that share interest in the deployment of electric drive
			 vehicles;
				(2)project the greatest reduction in
			 dependency on petroleum as fuel and carbon dioxide emissions, in proportion to
			 the amount of petroleum used as fuel and carbon dioxide emitted by the proposed
			 deployment community;
				(3)for at least one
			 deployment community, include a demonstration of the deployment of heavy-duty
			 electric drive vehicles;
				(4)include a plan to
			 provide additional State, Indian tribe, local governmental, or private
			 incentives for the deployment of electric drive vehicles;
				(5)best demonstrate
			 the ability of the deployment community to deploy the targeted number of
			 electric drive vehicles;
				(6)are most likely to yield information that
			 informs and assists with the large-scale deployment of electric drive vehicles
			 in different regions and regulatory regimes of the United States; and
				(7)are submitted for
			 deployment communities that are located in proximity to other areas to which
			 electric drive vehicle deployment could be expanded.
				(h)Consumer
			 benefitsAs part of the amounts authorized under subsection (k),
			 the Secretary shall ensure that each recipient of financial assistance for a
			 deployment community provides a minimum of $2,000 in benefits to each of the
			 first 100,000 consumers who reside in the deployment community who purchase
			 electric drive vehicles. Such benefits may not be used to offset the costs of
			 any other benefit in effect in the deployment community as of the date of
			 enactment of this Act, and may include—
				(1)rebates of
			 portions of the costs of purchasing electric drive vehicles;
				(2)rebates of
			 portions of the costs of permitting, purchasing, or installing home electric
			 drive vehicle charging stations;
				(3)rebates of State
			 or local sales taxes for purchasing electric drive vehicles;
				(4)rebates of the
			 incremental electric energy costs associated with charging electric drive
			 vehicles;
				(5)rebates of the
			 costs of State or local toll road access charges;
				(6)rebates of the
			 costs of parking electric drive vehicles; and
				(7)any other benefit
			 that the Secretary determines is appropriate and likely to incentivize the
			 purchase of electric drive vehicles.
				(i)Information
			 clearinghouseThe Secretary shall, as part of the program
			 established pursuant to subsection (a)(1), collect and, as promptly as
			 practicable, make available to the public information regarding the cost,
			 performance, and other technical data regarding the deployment and integration
			 of electric drive vehicles.
			(j)Reports
				(1)Phase 1 update
			 and phase 2 planNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report—
					(A)describing the
			 status of the deployment communities for which financial assistance is provided
			 under the program established under subsection (a)(1);
					(B)describing, analyzing, and evaluating the
			 data collected under the first phase of the program established under
			 subsection (a)(1);
					(C)assessing the
			 first phase of the program established under subsection (a)(1); and
					(D)describing a plan
			 for the second phase of the program established under subsection (a)(1),
			 including—
						(i)how
			 many additional deployment communities should be selected for further
			 deployment activities and incentives;
						(ii)how
			 criteria for selection of deployment communities should be updated;
						(iii)how incentive
			 structures for the deployment of electric drive vehicles should be changed;
			 and
						(iv)a
			 request for funding to implement such second phase.
						(2)Phase 1
			 resultsNot later than 6 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report assessing the first
			 phase of the program established under subsection (a)(1).
				(k)AuthorizationThere are authorized to be appropriated to
			 carry out this section $800,000,000 for each recipient of financial assistance
			 for a deployment community, to be expended within 5 years of the date of the
			 receipt of funds.
			4.Modification of
			 credit for alternative fuel vehicle refueling property for vehicles powered by
			 electricity
			(a)Special rules
			 for property placed in service before January 1, 2017Subsection (e) of section 30C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Property for
				recharging vehicles powered by electricityIn the case of property placed in service
				after December 31, 2010, and before January 1, 2017, which relates to
				electricity—
						(A)subsection (a) shall be applied by
				substituting 50 percent for 30 percent,
						(B)subsection (b)(1)
				shall be applied by substituting $50,000 for
				$30,000, and
						(C)subsection (b)(2)
				shall be applied by substituting $2,000 for
				$1,000.
						.
			(b)Installation
			 costsSubsection (e) of section 30C of such Code, as amended by
			 subsection (a), is amended by adding at the end the following:
				
					(8)Installation
				costsThe cost of any
				qualified alternative fuel vehicle refueling property which relates to
				electricity shall include the cost of the original installation of such
				property.
					.
			(c)Termination of
			 creditSubsection (g) of section 30C of such Code is amended by
			 striking and at the end of paragraph (1), by redesignating
			 paragraph (2) as paragraph (3), and by inserting after paragraph (1) the
			 following new paragraph:
				
					(2)in the case of property relating to
				electricity, after December 31, 2016,
				and
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010.
			5.Electric vehicle
			 refueling property tax credit bonds
			(a)In
			 generalParagraph (1) of section 54A(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)a qualified
				electric vehicle refueling property
				bond,
					.
			(b)Qualified
			 purposeSubparagraph (C) of section 54A(d)(2) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of clause (iv),
				(2)by striking the
			 period at the end of clause (v) and inserting , and, and
				(3)by adding at the
			 end the following new clause:
					
						(vi)in the case of a
				qualified electric vehicle refueling property bond, a purpose specified in
				section
				54G(a)(1).
						.
				(c)Bonds
			 allowedSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					54G.Qualified
				electric vehicle refueling property bonds
						(a)Qualified
				Electric Vehicle Refueling Property BondFor purposes of this subpart, the term
				qualified electric vehicle refueling property bond means any bond
				issued as part of an issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by a qualified issuer for 1 or more qualified electric
				vehicle refueling properties,
							(2)the bond is issued
				by a qualified issuer, and
							(3)the issuer
				designates such bond for purposes of this section.
							(b)Reduced Credit
				AmountNotwithstanding paragraph (2) of section 54A(b), the
				annual credit determined with respect to any qualified electric vehicle
				refueling property bond is 70 percent of the amount which would (but for this
				subsection) otherwise be determined under such paragraph with respect to such
				bond.
						(c)Limitation on
				Amount of Bonds DesignatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
						(d)National
				Limitation on Amount of Bonds DesignatedThere is a national
				qualified electric vehicle refueling property bond limitation of
				$100,000,000.
						(e)AllocationsThe
				Secretary shall make allocations of the amount of the national qualified
				electric vehicle refueling property bond limitation described in subsection (d)
				among purposes described in subsection (a)(1) in such manner as the Secretary
				determines appropriate.
						(f)DefinitionsFor
				purposes of this section—
							(1)Qualified
				electric vehicle refueling propertyThe term qualified electric vehicle
				refueling property means any qualified alternative fuel vehicle
				refueling property (within the meaning of section 30C) which relates to
				electricity.
							(2)Qualified
				issuer
								(A)In
				generalThe term qualified issuer means a public
				power provider, a cooperative electric company, or a governmental body.
								(B)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
								(C) Public power
				providerThe term public power provider means a
				State utility that has a service obligation to end-users or to a distribution
				utility (within the meaning of section 217 of the Federal Power Act, as in
				effect on the date of the enactment of this section).
								(D)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or an organization described in section
				1381(a)(2)(C).
								.
			(d)Clerical
			 AmendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec.54G. Qualified electric vehicle
				refueling property
				bonds.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			6.Electric drive
			 vehicle infrastructure planning
			(a)Amendment of
			 PURPASection 111(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the
			 following:
				
					(20)Electric drive
				vehicle infrastructure
						(A)Utility plan for
				infrastructureEach electric
				utility shall develop a plan to support the use of electric drive vehicles,
				including heavy-duty electric drive vehicles. Each such plan shall provide for
				the deployment of the charging infrastructure or other infrastructure necessary
				to adequately support the use of electric drive vehicles, and shall provide
				for, as appropriate, the support needed to enable the competitive installation,
				operation, or provision of electric drive vehicle charging services. The plan
				may provide for deployment of electric drive vehicle charging stations in
				public or private locations, including street parking, parking garages, parking
				lots, homes, gas stations, and highway rest stops. Any such plan may also
				include—
							(i)rapid charging
				infrastructure, including fast charging and battery exchange, and other
				services;
							(ii)triggers for
				charging infrastructure deployment based upon market penetration of electric
				drive vehicles;
							(iii)distribution
				system upgrades to accommodate requirements of electric drive vehicle charging;
				and
							(iv)such other
				elements as the State regulatory authority (in the case of each electric
				utility for which is has ratemaking authority) or utility (in the case of a
				nonregulated utility) determines necessary to support electric drive
				vehicles.
							(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which it has ratemaking authority) and each utility (in
				the case of a nonregulated utility) shall—
							(i)require that electric drive vehicle
				charging infrastructure deployed complies with any applicable Federal standard
				and is interoperable with the applicable products of all auto manufacturers, to
				the extent possible;
							(ii)consider adopting minimum requirements for
				deployment of electric drive vehicle charging infrastructure and other
				appropriate requirements necessary to support the use of electric drive
				vehicles;
							(iii)consider
				adopting requirements to ensure the ability of each electric drive vehicle to
				be identified and billed for electric charging costs individually; and
							(iv)assess the system
				benefits of widespread deployment of electric drive vehicles associated with
				predominantly off-peak electric drive vehicle charging.
							(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which it has ratemaking authority) and each utility (in
				the case of a nonregulated utility) shall consider whether, and to what extent,
				to allow cost recovery for plans under subparagraph (A) and implementation of
				such plans.
						(D)Smart grid
				integrationEach State regulatory authority (in the case of each
				electric utility for which it has ratemaking authority) and each utility (in
				the case of a nonregulated utility) shall, in accordance with actions taken by
				the Commission pursuant to section 1305(d) of the Energy Independence and
				Security Act of 2007—
							(i)establish any
				appropriate protocols and standards for integrating electric drive vehicles
				into an electric distribution system, including smart grid systems and devices
				as described in title XIII of the Energy Independence and Security Act of
				2007;
							(ii)provide for, to
				the extent feasible, the ability for each electric drive vehicle to be
				identified individually and to be associated with its owner’s electric utility
				account, regardless of the location that the vehicle is plugged in, for
				purposes of appropriate billing for any electric energy required to charge the
				vehicle’s batteries as well as any crediting for electric energy provided to
				the electric utility from the vehicle’s batteries; and
							(iii)review the
				determination made in response to paragraph (14) of this subsection in light of
				this paragraph, including whether time-of-use pricing should be employed to
				enable the use of electric drive vehicles to contribute to meeting peak-load
				and ancillary service power needs.
							(E)Definition of
				electric drive vehicleFor purposes of this paragraph, the term
				electric drive vehicle has the meaning given such term in section
				2(3) of the Electric Drive Vehicle Deployment Act of
				2010.
						.
			(b)Compliance
				(1)Time
			 limitationsSection 112(b) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding the following at
			 the end thereof:
					
						(7)(A)Not later than 3 years
				after the date of enactment of this paragraph, each State regulatory authority
				(with respect to each electric utility for which it has ratemaking authority)
				and each nonregulated utility shall commence the consideration referred to in
				section 111, or set a hearing date for consideration, with respect to the
				standards established by paragraph (20) of section 111(d).
							(B)Not later than 4 years after the date
				of enactment of the this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority), and
				each nonregulated electric utility, shall complete the consideration, and shall
				make the determination, referred to in section 111 with respect to the
				standards established by paragraph (20) of section
				111(d).
							.
				(2)Failure to
			 complySection 112(c) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(c)) is amended by adding the following at the end:
			 In the case of the standards established by paragraph (20) of section
			 111(d), the reference contained in this subsection to the date of enactment of
			 this Act shall be deemed to be a reference to the date of enactment of such
			 paragraph..
				(3)Prior State
			 actionsSection 112(d) of the Public Utility Regulatory Policies
			 Act of 1978 (16 U.S.C. 2622(d)) is amended by striking (19) and
			 inserting (20) before of section 111(d).
				7.Technology
			 Development
			(a)Secondary use
			 applications and recycling study
				(1)In
			 generalThe Secretary shall conduct a study on secondary use
			 applications of electric drive vehicle batteries. Such study shall
			 include—
					(A)a survey of the
			 uses, challenges, costs, and benefits associated with secondary uses of
			 batteries no longer suitable for use in electric drive vehicles (such as
			 utility regulation services and home storage); and
					(B)a survey of
			 technologies, challenges, costs, and benefits associated with the recycling of
			 electric drive vehicle batteries.
					(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 describing the results of the study conducted pursuant to paragraph (1).
				(b)Research and
			 development program
				(1)EstablishmentThe Secretary shall establish a
			 competitively awarded, peer reviewed grant program of research, development,
			 demonstration, and commercial application of advanced batteries with vehicle
			 applications, qualified electric drive vehicle components, and qualified
			 electric drive infrastructure.
				(2)CoordinationThe Secretary shall ensure that the program
			 established under paragraph (1) is coordinated with other applicable advanced
			 battery, qualified electric drive component, and qualified electric drive
			 infrastructure research and development activities conducted by the Department
			 of Energy, with efforts to minimize duplication of such activities.
				(3)Eligible
			 entitiesThe Secretary may
			 award grants to carry out the program established under paragraph (1) to
			 institutions of higher education, national laboratories, and other entities the
			 Secretary determines appropriate.
				(4)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $167,000,000 for each of fiscal years 2011 through
			 2016.
				8.Study on supply
			 of raw materials
			(a)StudyThe Secretary of the Interior, in
			 consultation with the Secretary, shall conduct a study to—
				(1)identify the raw materials needed for the
			 manufacture of electric drive vehicles, qualified electric drive vehicle
			 components, and qualified electric drive vehicle infrastructure;
				(2)describe the
			 primary or original sources of raw materials described in paragraph (1) in the
			 United States, as of the date of enactment of this Act, and known reserves and
			 resources of such materials; and
				(3)assess the ability of the United States to
			 secure reliable and resilient supplies of raw materials described in paragraph
			 (1) to manufacture, deploy, and maintain a fleet of electric drive
			 vehicles.
				(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary of the Interior shall submit to Congress a
			 report describing the results of the study conducted pursuant to subsection
			 (a).
			9.Federal
			 fleets
			(a)In
			 generalFor purposes of this section, electric energy consumed by
			 agencies of the Federal Government to fuel electric drive vehicles—
				(1)is alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13211)); and
				(2)shall be accounted
			 for under Federal fleet management reporting requirements, not under Federal
			 building management reporting requirements.
				(b)Assessment and
			 reportNot later than 180
			 days after the date of enactment of this Act and at the completion of phase I
			 of the program established under section 3(a)(1), the Federal Energy Management
			 Program and the General Services Administration shall complete an assessment of
			 motor vehicle fleets operated by agencies of the Federal Government and submit
			 a report to Congress that describes—
				(1)for each agency of
			 the Federal Government, the types of vehicles the agency uses that may or may
			 not be suitable for near-term and medium-term conversion to electric drive
			 vehicles, taking into account the types of vehicles for which electric drive
			 vehicles could provide comparable functionality and lifecycle costs;
				(2)how many electric
			 drive vehicles could be deployed by each agency of the Federal Government in 5
			 years and in 10 years, assuming that electric drive vehicles are available and
			 are purchased when new vehicles are needed or existing vehicles are replaced;
			 and
				(3)the estimated cost
			 to the Federal Government for vehicle purchases pursuant to paragraph (2) for
			 each fiscal year.
				(c)Budget
			 requestFor each fiscal year that begins after one year after the
			 date of enactment of this Act, each agency of the Federal Government shall
			 include electric drive vehicle purchases identified in the report under
			 subsection (b) in the budget of the agency to be included in the budget of the
			 United States Government submitted by the President under section 1105 of title
			 31, United States Code.
			(d)Pilot Program To
			 Deploy Electric Drive Vehicles in the Federal Fleet
				(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Administrator of General
			 Services shall acquire 1,000 electric drive vehicles to be deployed in a range
			 of locations in motor vehicle fleets operated by Federal agencies.
				(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
					(A)the cost, performance, and use of electric
			 drive vehicles in motor vehicle fleets operated by Federal agencies;
					(B)the deployment and integration of electric
			 drive vehicles in motor vehicle fleets operated by Federal agencies; and
					(C)the contribution of electric drive vehicles
			 in motor vehicle fleets operated by Federal agencies toward reducing the use of
			 fossil fuels and greenhouse gas emissions.
					(3)ReportNot
			 later than 5 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to Congress a report that—
					(A)describes the status of electric drive
			 vehicles in motor vehicle fleets operated by Federal agencies; and
					(B)includes an
			 analysis of the data collected under this subsection.
					10.electric drive
			 component and infrastructure manufacturing loan program
			(a)Direct loan
			 program
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and subject to the availability of appropriated funds, the Secretary shall
			 carry out a program to provide a total of not more than $5,000,000,000 in loans
			 to eligible individuals and entities (as determined by the Secretary and
			 including qualified electric drive vehicle component suppliers and qualified
			 electric drive vehicle infrastructure suppliers) for the costs of activities
			 described in subsection (b). The loans shall be made through the Federal
			 Financing Bank, with the full faith and credit of the United States Government
			 on the principal and interest. The full credit subsidy shall be paid by the
			 Secretary using appropriated funds.
				(2)ApplicationAn
			 applicant for a loan under this subsection shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, including a written assurance that—
					(A)all laborers and
			 mechanics employed by contractors or subcontractors during construction,
			 alteration, or repair that is financed, in whole or in part, by a loan under
			 this section shall be paid wages at rates not less than those prevailing on
			 similar construction in the locality, as determined by the Secretary of Labor
			 in accordance with sections 3141 through 3144, 3146, and 3147 of title 40,
			 United States Code; and
					(B)the Secretary of
			 Labor shall, with respect to the labor standards described in this paragraph,
			 have the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States
			 Code.
					(3)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the loan recipient—
					(A)is financially
			 viable without the receipt of additional Federal funding associated with the
			 proposed project;
					(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 funds are expended efficiently and effectively; and
					(C)has met such other
			 criteria as may be established and published by the Secretary.
					(4)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
					(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
					(B)shall have a term
			 equal to the lesser of—
						(i)the projected
			 life, in years, of the eligible project to be carried out using funds from the
			 loan, as determined by the Secretary; or
						(ii)25 years;
						(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary; and
					(D)shall be made by
			 the Federal Financing Bank.
					(b)Use of
			 fundsA loan provided under
			 subsection (a) may be used by the loan recipient to pay the costs of—
				(1)reequipping,
			 expanding, or establishing a manufacturing facility in the United States to
			 produce—
					(A)qualified electric drive vehicle
			 infrastructure; or
					(B)qualified electric
			 drive vehicle components; and
					(2)engineering
			 integration performed in the United States of qualified electric drive vehicle
			 components.
				(c)FeesAdministrative
			 costs shall be no more than $100,000 or 10 basis points of the loan.
			(d)Priority
				(1)CriteriaIn
			 selecting loan recipients from among eligible applicants, the Secretary shall
			 give preference to proposals that—
					(A)are most likely to
			 be successful; and
					(B)are located in
			 local markets that have the greatest need for the manufacturing
			 facility.
					(2)Existing
			 facilitiesThe Secretary shall, in making loans to manufacturers
			 that have existing facilities, give priority to those facilities that are
			 oldest or have been in existence for at least 20 years. Such facilities may
			 currently be sitting idle.
				(e)Set aside for
			 small manufacturers and component suppliers
				(1)Definition of
			 covered firmIn this subsection, the term covered
			 firm means a firm that—
					(A)employs less than
			 500 individuals; and
					(B)manufactures qualified electric drive
			 vehicle infrastructure or qualified electric drive vehicle components.
					(2)Set
			 asideOf the amount of funds that are used to make loans for each
			 fiscal year under subsection (a), the Secretary shall use not less than 25
			 percent to make loans to covered firms or consortia led by a covered
			 firm.
				(f)Appointment and
			 pay of personnel
				(1)The Secretary may
			 use direct hiring authority pursuant to section 3304(a)(3) of title 5, United
			 States Code, to appoint such professional and administrative personnel as the
			 Secretary determines necessary to the discharge of the Secretary’s functions
			 under this section.
				(2)The rate of pay
			 for a person appointed pursuant to paragraph (1) shall not exceed the maximum
			 rate payable for GS–15 of the General Schedule under chapter 53 of such
			 title.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2011
			 through 2016.
			11.Loan guarantees
			 for advanced battery purchases for use in stationary applicationsSubtitle B of title I of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
			
				137.Loan guarantees
				for advanced battery purchases
					(a)DefinitionsIn this section:
						(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
							(A)has at least 5
				kilowatt-hours of traction battery capacity; and
							(B)is designed for use in electric drive
				vehicles but is purchased for nonautomotive and dual-purpose
				applications.
							(2)Eligible
				entityThe term eligible entity means—
							(A)an original
				equipment manufacturer;
							(B)an electric
				utility;
							(C)any provider of qualified electric drive
				vehicle infrastructure (as such term is defined in section 2(8) of the Electric
				Drive Vehicle Deployment Act of 2010); or
							(D)any other
				qualified entity, as determined by the Secretary.
							(b)Loan
				guaranteesThe Secretary
				shall establish a program to provide guarantees of loans made to eligible
				entities by private institutions for the purchase, by such an eligible entity,
				of at least 500 qualified automotive batteries in a calendar year that use
				advanced battery technology.
					(c)RequirementsThe Secretary may provide a loan guarantee
				under subsection (b) to an applicant if—
						(1)without a loan
				guarantee, credit is not available to the applicant under reasonable terms or
				conditions sufficient to finance the purchase of qualified automotive batteries
				described in subsection (b);
						(2)the prospective
				earning power of the applicant and the character and value of the security
				pledged provide a reasonable assurance of repayment of the loan to be
				guaranteed in accordance with the terms of the loan; and
						(3)the loan bears
				interest at a rate determined by the Secretary to be reasonable, taking into
				account the current average yield on outstanding obligations of the United
				States with remaining periods of maturity comparable to the maturity of the
				loan.
						(d)MaturityA
				loan guaranteed under subsection (b) shall have a maturity of not more than 20
				years.
					(e)Terms and
				ConditionsThe loan agreement for a loan guaranteed under
				subsection (b) shall provide that no provision of the loan agreement may be
				amended or waived without the consent of the Secretary.
					(f)Assurance of
				RepaymentThe Secretary shall require that an applicant for a
				loan guarantee under subsection (b) provide an assurance of repayment in the
				form of a performance bond, insurance, collateral, or other means acceptable to
				the Secretary in an amount equal to not less than 20 percent of the amount of
				the loan.
					(g)Guarantee
				FeeThe recipient of a loan guarantee under subsection (b) shall
				pay the Secretary an amount determined by the Secretary to be sufficient to
				cover the administrative costs of the Secretary relating to the loan
				guarantee.
					(h)Full Faith and
				CreditThe full faith and credit of the United States is pledged
				to the payment of all guarantees made under this section. Any such guarantee
				made by the Secretary shall be conclusive evidence of the eligibility of the
				loan for the guarantee with respect to principal and interest. The validity of
				the guarantee shall be incontestable in the hands of a holder of the guaranteed
				loan.
					(i)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
					(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $300,000,000 for fiscal years 2011 through
				2016.
					.
		
